Citation Nr: 0701722	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
(also claimed as Hodgkin's disease) as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from January 1967 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied service connection for 
Hodgkin's disease, right axillary node. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO last issued a supplemental statement of the case 
addressing the issue on appeal in July 2005.  In November 
2006, the veteran's representative submitted records from the 
Albuquerque VA Medical Center (VAMC) showing that he has been 
diagnosed as having colon cancer, and that he is receiving 
active treatment for the same.  The RO has not considered 
that evidence or provided the veteran with a supplemental 
statement of the case.  Moreover, in a statement dated in 
November 2006, the representative asked for the veteran's 
claims folder to be returned to the RO so that a medical 
examiner could review the "recently submitted evidence" and 
render an opinion with respect to the veteran's cancer.  The 
Board interprets the representative's statement as one 
indicating that the veteran does not wish to waive RO 
consideration of the new evidence.  This matter must 
therefore be remanded in accordance with 38 C.F.R. § 19.31 
and 20.1304(c) (2006).  See also 38 C.F.R. § 19.9 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The veteran should once again be asked 
to identify any VA or non-VA health care 
provider that has treated him for squamous 
cell carcinoma, Hodgkin's disease, or 
colon cancer.  If more than one non-VA 
health care provider is identified, the 
veteran should be asked to complete a 
separate VA Form 21-4142 (Authorization 
and Consent to Release Information to the 
Department of Veterans Affairs) for each 
health care provider.  After securing the 
necessary release forms, the records 
should be obtained and associated with the 
claims file.  Any negative development 
should be properly annotated in the 
record.

3.  Following the completion of the 
foregoing, the RO should review the record 
to determine whether any additional 
development is warranted, to include 
conducting a VA examination.

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the issue remains 
denied, provide the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including the 
applicable legal authority (including the 
VCAA) as well as a summary of any evidence 
received since the issuance of the last 
SSOC in July 2005.  Allow an appropriate 
period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



